Exhibit 10.28.1 CONFIDENTIAL LICENSE agreement by and between ALBIREO AB and AJINOMOTO PHARMACEUTICALS CO., LTD. April 2, 2012 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Table of Contents Page 1 DEFINITIONS. 1 2 GRANT OF LICENSES. 15 License to Ajinomoto. 15 License to Albireo. 15 Restrictions. 16 Joint Technology. 16 Sublicensing. 16 Right of Reference. 18 Technology Transfer. 18 No Other Rights. 19 3 DECISION MAKING AND DISPUTE RESOLUTION. 19 Joint Development Committee. 19 Joint Commercialization Committee. 21 Other Committees. 22 Elevation and Dispute Resolution. 22 4 DEVELOPMENT, REGULATORY, COMMERCIALIZATION. 23 Development 23 Global Development Plan and Local Studies. 25 Regulatory Matters. 27 Manufacture. 29 Commercialization in the Territory. 30 Publication Strategy. 30 5 CONSIDERATION. 31 Upfront Payments. 31 Milestones. 31 Royalties. 32 Payment of Albireo Territory Development Costs and Expert Costs. 34 1 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Table of Contents (continued) Page Reports and Payments. 35 6 MUTUAL COVENANTS. 38 Confidentiality. 38 Compliance with Law. 41 Non-Competition. 42 Non-Solicitation. 42 7 REPRESENTATIONS AND WARRANTIES. 43 Representations and Warranties of Each Party. 43 Additional Representations and Warranties of Albireo. 43 Representation by Legal Counsel. 45 No Inconsistent Agreements. 45 Disclaimer. 45 8 INTELLECTUAL PROPERTY. 45 Disclosure. 45 Ownership. 45 Filing, Prosecution and Maintenance of Patent Rights. 46 Ajinomoto Patent Rights. 47 Joint Patent Rights outside the Territory. 47 Trademarks. 48 Enforcement of Technology Rights. 48 Third Party Claims. 50 Patent Marking. 50 No Implied Licenses. 50 Privileged Communications. 51 Recordation of License. 51 9 GOVERNMENT APPROVALS. 51 10 TERM AND TERMINATION. 51 2 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Table of Contents (continued) Page Term. 51 Rights of Termination. 52 Effects of Termination or Expiration. 53 11 PRODUCT LIABILITY, INDEMNIFICATION AND INSURANCE. 56 Indemnification by Albireo. 56 Indemnification by Ajinomoto. 56 Procedure. 57 Insurance. 57 Liability Limitations. 57 12 MISCELLANEOUS. 58 Governing Law, Jurisdiction; Dispute Resolution. 58 Force Majeure. 60 Waiver and Non-Exclusion of Remedies. 61 Notices. 61 Entire Agreement. 62 Amendment. 62 Assignment. 63 No Benefit to Others. 63 Counterparts. 63 Severability. 63 Further Assurance. 63 Publicity. 63 Relationship of the Parties. 64 Headings. 64 3 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL LICENSE AGREEMENT
